— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered August 5, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the Trial Judge erred by permitting the complainant to "bolster” his testimony by stating that he had received training in observation. "However, this was not impermissible 'bolstering’, but, rather, was information which the jury could consider in their evaluation of his testimony” (People v Williams, 109 AD2d 906, 908).
We have considered the defendant’s other claimed errors and find that they are either unpreserved for our review (see, CPL 470.05), or harmless (see, People v Galloway, 54 NY2d 396; People v Crimmins, 36 NY2d 230). Mangano, J. P., Thompson, Lawrence and Eiber, JJ., concur.